Case 3:16-md-02750-BRM-LHG Document 310 Filed 10/24/19 Page 1 of 1 PageID: 1484




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                         MINUTES



  NEWARK
  Judge: BRIAN R. MARTINOTTI                                   Date: 10/24/2019
  Court Reporter: Megan McKay Soule                            Docket No: 3:16md2750-BRM-LHG


  Title of the Case:

  IN RE: INVOKANA (CANAGLIFLOZIN) PRODUCTS LIABILAITY LITIGATION

  Appearances:

  Attorneys for Plaintiff(s):
  James Cecchi, Christopher Seeger, Kelly Wolford & Jeff Grant

  Attorneys for Defendant(s),
  Michael C. Zogby, James Murdica, & Mollie Benedict

  Nature of Proceedings:

  Status/Case Management Conference held in chambers (Newark)
  Court Ordered as follows:
      1. All prior case management & administrative orders remain in full effect
      2. The following cases are dismissed w/out prejudice for failure to comply with prior orders:
          Brown 18-12660, Eklov 18-12659, Fernandez 18-10472, Gamble 18-12680, and Ross 17-
          4190. The parties may move to restore within 60 days.
      3. The following cases are ordered to comply with prior administrative orders: J. Griffin 19-
          19234 and O. Williams 19-18546. Failure to comply with the court’s order will result in the
          dismissal of their claims.
  Any counsel who appeared telephonically during today’s conference is to email their appearance to
  jgrand@seegerweiss.com
      4. Case Management Conferences are scheduled for 12/03/19 and 01/16/20 @ 11:00 am in Newark
  OTBS

                                                       Lissette Rodriguez, Courtroom Deputy
                                                       to the Hon. Brian R. Martinotti
  Commenced:      11:00 am
  Concluded:      12:40 pm
